United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-3267
                                   ___________

Sonia Floridalma Perez Matias,         *
                                       *
             Petitioner,               *
                                       * Petition for Review of
       v.                              * an Order of the Board
                                       * of Immigration Appeals.
Eric H. Holder, Jr., Attorney General  *
of the United States,                  *    [UNPUBLISHED]
                                       *
             Respondent.               *
                                  ___________

                             Submitted: May 4, 2011
                                 Filed: May 9, 2011
                                 ___________

Before BYE, ARNOLD, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

      Guatemalan citizen Ms. Sonia Floridalma Perez Matias petitions for review of
an order of the Board of Immigration Appeals that affirmed an immigration judge’s
denial of asylum and withholding of removal. We lack jurisdiction to review the
determination that Ms. Matias’s asylum application was barred as untimely filed. See
8 U.S.C. § 1158(a)(3); Ngure v. Ashcroft, 367 F.3d 975, 989 (8th Cir. 2004). After
careful review, we conclude the denial of withholding of removal is supported by
substantial evidence in the record because Ms. Matias did not meet her burden to
show a “clear probability” that she would face persecution on account of a protected
ground if she were returned to Guatemala. See Ming Ming Wijono v. Gonzales, 439
F.3d 868, 872, 874 (8th Cir. 2006) (standard of review).

      Accordingly, we deny the petition for review.
                     ______________________________




                                      -2-